Title: To James Madison from Mordecai M. Noah, 1 September 1818
From: Noah, Mordecai M.
To: Madison, James


Sir,
New York Sep 1 1818
Mr Millar a very respectable publisher of American works in London has called upon me for the purpose of receiving a copy of the Address lately written by you on Agriculture with a view of publishing the same in a handsome edition in London. As he is somewhat delicate on this occasion he is desirous of obtaining your permission so to do. You will pardon the liberty I take in soliciting for him a copy of this address if printed in the Pamphlet form together with any information respecting the Society & its laws that you may be pleased to afford. The importance of such publications in England in a domestic as well as political point of view is too obvious for comment. Has Mr Millar your permission to publish the address? I have the honour to be very respectfully Your obedient Servant
M M Noah.
